Case: 14-13172   Date Filed: 03/30/2015   Page: 1 of 2


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-13172
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:13-cr-00031-MP-GRJ-1



UNITED STATES OF AMERICA,
                                                               Plaintiff-Appellee,


                                   versus


JEFFERY MICHAEL JACKSON,
                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (March 30, 2015)

Before HULL, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:
              Case: 14-13172     Date Filed: 03/30/2015   Page: 2 of 2


      Joseph DeBelder, counsel for Jeffery Jackson in this appeal, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Jackson’s conviction and sentence are AFFIRMED.




                                         2